NO. 07-06-0047-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                      JUNE 22, 2006

                           ______________________________


                                IN THE MATTER OF T.P.M.


                         _________________________________

              FROM THE 31ST DISTRICT COURT OF HEMPHILL COUNTY;

                  NO. 133; HONORABLE STEVEN R. EMMERT, JUDGE

                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


      Appellant T.P.M., a juvenile, appeals from a modified disposition order adjudging

he engaged in delinquent conduct and committing him to the Texas Youth Commission for

an indeterminate sentence not to exceed his 21st birthday. In presenting this appeal,

T.P.M.'s appointed counsel has filed an Anders1 brief in support of a motion to withdraw.

We grant counsel’s motion and affirm.




      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
       In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record, and in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the juvenile court's judgment. Counsel has also shown that he sent a

copy of the brief to appellant and informed appellant that, in counsel's view, the appeal is

without merit. In addition, counsel has demonstrated that he notified appellant of his right

to review the record and file a pro se response if he desired to do so. Appellant did not file

a response. Neither did the State favor us with a brief.


       By his Anders brief, counsel raises several grounds that he believes could plausibly

support an appeal. We have reviewed these grounds and have also made an independent

review of the entire record to determine whether there are any other arguable grounds

which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102
L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Cr.App. 2005). We have

found no reversible grounds and agree with counsel that the appeal is frivolous.


       Accordingly, counsel's motion to withdraw is hereby granted and the juvenile court’s

judgment is affirmed.


                                           Don H. Reavis
                                             Justice
Do not publish.

                                              2